DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10342583B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses a bone plate system, comprising: a bone plate having a first segment and a second segment, the first and second segments having respective first and second openings extending there through, the first and second segments being separately formed and connectable such that when the first and second segments are connected, the first opening of the first segment is positionable over a first bone and the second opening of the second segment is positionable over a second bone [claim 1 lines 2, 4-11]; first and second inserts each defining a screw hole and being receivable within the respective first and second openings [claim 1 lines 12-16]; and first and second screws respectively receivable within the screw holes of the first and second inserts [claim 1 lines 3], wherein the first and second inserts are made of a softer material than the first and second screws and the bone plate [claim 1 lines 12-16 and claim 11]; wherein the first and second 
Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses wherein the first and second inserts each include a lip extending inwardly into the screw hole; wherein the lip extends circumferentially about a longitudinal axis of the screw hole and lies in a single plane; wherein the first and second screws include at least one thread engageable with the lip of the respective first and second inserts [claim 9].
Claims 11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses a bone plate having first and second segments made from a first material, the first and second segments having respective first and second openings extending there through, the first and second segments being separately formed and being moveably connected such that a distance between the first and second openings is adjustable [claim 1 lines 2, 4-11]; first and second inserts each defining a screw hole and being respectively disposed within the first and second openings, the first and second inserts being made from a second material softer than the first material [claim 1 lines 12-16 and claim 12]; and first and second screws made from a third material harder than the second material and being respectively receivable within the screw holes of the first and second inserts [claim 1 lines 3 and claim 11]; wherein the first, second, and third materials are different from one another [claim 1 line 9-11, 12-14, and claim 11]; wherein 
Claims 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses herein the insert is press-fitted within the opening [claim 13].
Claims 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses wherein the first and second inserts each include a lip extending inwardly into the screw hole [claim 9].
Claims 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 10342583B2. Specifically, Pat. ‘583 discloses a bone plate system comprising: a bone plate having first and second segments, the first and second segments being moveably connected and made from a first material having a first hardness [claim 1 lines 2, 4-11]; a plurality of inserts each defining a bone screw hole and being connected to the first and second segments, the inserts each being made of a second material having a second hardness less than the first hardness [claim 1 lines 12-16 and claim 12]; and a plurality of bone screws each having a thread extending along at least a portion of its length and being made from a third material having a third hardness greater than the second hardness, the thread being engageable with a corresponding insert when disposed within the bone screw hole thereof [claim 1 line 3, claim 11-12]; and wherein the first hardness differs from the third hardness [claim 1 lines 3, 12-14 and claim 11-12].

Claim Objections
Claim 15 is objected to because of the following informalities:  in lines 1-2 the claim recites “wherein the first material is one of PEEK and a cobalt chrome alloy” which is believed should recite “w herein the first material is one of PEEK or a cobalt chrome alloy” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 2 at line 5 and 6 and at claim 10 at line 3 and 4 the limitation recites “positionable over a  . . . . bone”. This limitations cannot be satisfied without the inclusion of the human organism, or the bone, therefore, applicant is claiming the bone as part of the invention. Instead, applicant should use “adapted to” or “configured to” language such as “adapted/configured to be positioned over” to overcome the 101 rejection.
Claims 3-9 are also rejected under 101 for not providing any limitation that corrects the 101 issue in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 7, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dalton (US Patent Pub. 20050043732A1).
Dalton discloses a bone plate system (cervical compression plate assembly, Fig. 20).  Specifically in regards to claim 2, Dalton discloses a bone plate (10) having a first segment (24) and a second segment (25), the first and second segments (24,25) having respective first and second openings (14) extending there through, the first and second segments (24,25) being separately formed and connectable such that when the first and second segments (24,25) are connected, the first opening (14) of the first segment (24) is positionable over a first bone and the second opening (14) of the second segment (25) is positionable over a second bone (Dalton discloses a compression plate assembly 10 shown in Fig. 20, comprised of plates 24,25 each having a seat 14 to hole a screw 13. The plates 24,25 are connected to one another and moveable with regard to each other by means of springs 70. The common description of plate assembly parts is being taken from the embodiment shown in Fig. 1.) (Fig. 20; and Page 6 Para. [0063]-[0065]; Page 4 Para. [0046]-[0047]). Dalton discloses first and second inserts (15) each defining a screw hole and being receivable within the respective first and second openings (14); and first and second screws (13) respectively receivable within the screw holes of the first and second inserts (15), wherein the first and second inserts (15) are made of a softer material than the first and second screws (13) and the bone plate (10) (Fig. 1 and Fig. 20; and Page 6 Para. [0063]-[0065]; Page 4 Para. [0046]-[0047]).
In regards to claim 7, Dalton discloses wherein the first and second inserts (15) each include a lip extending inwardly into the screw hole (Dalton discloses that the inserts can have threads which meet the lip limitation.) (Page 4 Para. [0047]).
In regards to claim 10, Dalton discloses a third segment (85) having a third opening (14) extending there through and being separately formed from the second segment (25) and connectable thereto such that the third opening (14) is positionable over a third bone when the second opening (14) is positioned over the second bone; a third insert (15) defining a screw hole and being receivable within the third opening (14); and a third screw (13) receivable within the third opening (Dalton discloses a compression plate assembly 10 shown in Fig. 20, comprised of plates 24,25 and a middle plate 85 each having a seat 14 to hole a screw 13. The plates 24,25,85 are connected to one another and moveable with regard to each other by means of springs 70. The three plates 24,25,85 are fully capable of each being on a separate bone. The common description of plate assembly parts is being taken from the embodiment shown in Fig. 1.) (Fig. 20; and Page 6 Para. [0063]-[0065]; Page 4 Para. [0046]-[0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 3-5, 11-12, 14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton in view of Freid et al (US Patent Pub. 20080065070A1).
Dalton discloses a plate assembly comprising a first and second segment each having an opening with an insert therein for a bone screw, wherein the insert and the bone screw have differing hardnesses. However, Dalton is silent as to what materials the inserts, plates, and screws are composed of.
Freid discloses a bone plate system (unidirectional translation system for bone fixation, Fig. 6).  Specifically in regards to claims 3-5, Freid discloses wherein the first and second screws (182) are made from a first titanium material and the first and second inserts (46) are made from a second titanium material; wherein the first titanium material is an implant grade titanium alloy, and the second titanium material is a commercially pure implant grade titanium; and wherein the bone plate (34,32) is made from the first titanium material (Freid discloses wherein the plate and screws can be made from implant grade titanium alloy while the inserts can be made from commercially pure titanium.) (Fig. 6 and 22; and Page 4 para. [0061], [0063], Page 10 Para. [0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plates (24,25) and screws (13) of Dalton to be made from a titanium alloy as taught in Freid and for the inserts (15) of Dalton to be made from a commercially pure titanium as taught in Freid in order to ensure the implant is biocompatible with the human body.

In regards to claims 11-12, 14, and 16, Dalton discloses a bone plate system (cervical compression plate assembly, Fig. 20).  Specifically, Dalton discloses a bone plate (10) having a 
Freid discloses a bone plate system (unidirectional translation system for bone fixation, Fig. 6).  Specifically in regards to claims 11-12, Freid discloses wherein the plate (30) is made from a first material and the inserts (46) are made from a second material  softer than the first claim 14 and 16, Freid discloses wherein the second material is commercially pure implant grade titanium and the third material is an implant grade titanium alloy; and the first material is the same as the third material (Freid discloses wherein the plate and screws can be made from implant grade titanium alloy while the inserts can be made from commercially pure titanium.) (Fig. 6 and 22; and Page 4 para. [0061], [0063], Page 10 Para. [0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plates (24,25) and screws (13) of Dalton to be made from a titanium alloy as taught in Freid and for the inserts (15) of Dalton to be made from a commercially pure titanium as taught in Freid in order to ensure the implant is biocompatible with the human body.
 In regards to claim 17-18, Dalton discloses wherein the insert (15) is press-fitted within the opening (14); and wherein the first and second inserts (15) each include a lip extending inwardly into the screw hole (Dalton discloses that the inserts can have threads which meet the lip limitation.) (Page 4 Para. [0047] and Page 3 Para. [0018]; and Fig. 20).

In regards to claims 19-20, Dalton discloses a bone plate system (cervical compression plate assembly, Fig. 20).  Specifically, Dalton discloses a bone plate (10) having a first and second segments (24,25), the first and second segments (24,25) being moveably connected and made from a first material (Dalton discloses a compression plate assembly 10 shown in Fig. 20, comprised of plates 24,25 each having a seat 14 to hole a screw 13. The plates 24,25 are 
Freid discloses a bone plate system (unidirectional translation system for bone fixation, Fig. 6).  Specifically in regards to claims 19-20, Freid discloses wherein the plate (30) is made from a first material with a first hardness and the inserts (46) are made from a second material having a second hardness less than the first hardness, and wherein a plurality of screws (182) are made from a third material having a third hardness; and wherein the first hardness is equal to the third hardness (Freid discloses wherein the plate and screws can be made from implant grade titanium alloy while the inserts can be made from commercially pure titanium which is the same as applicant’s invention.) (Fig. 6 and 22; and Page 4 para. [0061], [0063], Page 10 Para. [0120]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plates (24,25) and screws (13) of Dalton to be made from a titanium alloy as .

Claims 6, 13, 15, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton in view of Freid as applied to claims 3, 11, 14, and 19 above, and in further view of Abdou (US Patent Pub. 20040204713A1).
Dalton in view of Freid discloses a plate assembly comprising a first and second segment each having an opening with an insert therein for a bone screw, wherein the insert and the bone screw have differing hardnesses. In regards to claims 6, 13, and 15, Freid further discloses wherein the screws are formed of implant grade titanium alloy while the inserts can be made from commercially pure titanium (Page r Para. [0061]). However, Dalton is silent as to what materials the plates are composed of such as PEEK.
Abdou discloses a plate assembly (plating system for bone fixation and method of implantation, Fig. 5A-10A).  Specifically in regards to claims 6, and 15, Abdou discloses wherein the bone plate (30) is made from a first material which is PEEK (Fig. 5A-10A; and Page 6 Para. [0078]).  In regards to claims 13 and 21.
Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton in view of Harris et al (US Patent Pub 20090157121A1).
Dalton discloses a plate assembly comprising a first and second segment each having an opening with an insert therein for a bone screw, wherein the insert and the bone screw have differing hardnesses. In regards to claim 8, Dalton discloses wherein the threads of the screw (13) deform the inner surface of the insert (15) (Page 4 Para. [0047]).  However, Dalton is silent as to the insert having a lip that extends circumferentially about a longitudinal axis of the screw hole and lies in a single plane.
Harris discloses a bone plate assembly (dynamic anterior vertebral plate, Fig. 1-3C).  Specifically in regards to claim 8, Harris discloses a plate (12) having openings (18,16) wherein an insert (20) sits therein, and wherein the insert has a lip (34) that extends circumferentially about a longitudinal axis of the screw hole and lies in a single plane (Fig. 1-3C; and Page 3 Para. [0036]-[0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the inserts (15) of Dalton to have a lip that extends circumferentially about a longitudinal axis of the screw hole and lies in a single plane as taught in Harris in order to ensure a secure locking engagement (Page 3 Para. [0038]).
In regards to claim 9, Dalton in view of Harris disclose a plate assembly comprising a first and second segment each having an opening with an insert therein for a bone screw, wherein the insert and the bone screw have differing harnesses, and wherein the insert has a lip extending circumferentially there through.  Dalton further discloses wherein the first and second screws (13) include at least one thread engageable with the lip of the respective first and second inserts (15) (Dalton discloses that the screws 13 can have a thread that engages the inner surface of the insert therefore, if the inserts were to be modified to have the lip of Harris then the lip would be engaged by the thread on the screws.) (Page 4 Para. [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775